DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/11//2022 has been entered.

Response to Arguments
Applicant's arguments filed on 11/11/2022 have been fully considered but are moot because the arguments are based on amended claims, and the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26, 28-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2016/0078278, of record) in view of Marggraff et al. (US 2015/0220157).

Regarding claim 21, Moore teaches a wearable eyewear apparatus for a user (refer to US 2016/0078278), comprising: 
at least one lens configured to be adjacent and in close proximity to an eye of the user (“eyeglasses to be worn by a user. The eyeglasses include a right lens and a left lens”, [0008], Figs. 1B-E); 
a location tracking module coupled to the at least one lens and configured to track a real-time geographical location of the user (“eyeglasses also include a global positioning system (GPS) unit coupled to the eyeglasses and configured to detect location data corresponding to a location of the eyeglasses”, [0006], [0008]); 
a camera coupled to the at least one lens and configured to capture patterns and characteristics of images of objects when objects are visually present within a field of vision of the user (“The eyeglasses also include at least one camera positioned on at least one of the left lens or the right lens and coupled to the eyeglasses, the at least one camera is configured to detect image data corresponding to a surrounding environment of the eyeglasses”, [0006], [0008]); 
at least one sensor coupled to the at least one lens and configured to detect (“sensor coupled to the eyeglasses and configured to detect”, [0006]; “The eyeglasses 100 provides the user audio and haptic feedback through the speaker 132 and the vibration unit 133, based upon camera input from the sensor array 120”, [0055]; “the eyeglasses 100 may describe everything that is in the field of view of the stereo cameras 121A, the camera 121 and/or any other sensor. For example, the eyeglasses 100 may describe everything in the field of view”, [0100]; “the method 500 may detect movement, changes in a scene or other dynamic regions as observed by cameras in order to focus the camera 121 and/or the sensor 125 on the detected dynamic regions. The processor 111 classifies the detected dynamic region”, [0160]; “the eyeglasses 100 may identify motion in the surrounding environment of the user”, [0161]; “The processing of data (e.g., in blocks 506-350) can be performed by continuously analyzing data gathered by the camera 121 and/or sensor 125 in real time”, [0167]),
an object recognition processor coupled to a database and the at least one camera and configured to automatically recognize and identify the objects visually present within the field of vision of the user by comparing the patterns and characteristics of the objects with information in the database known to be associated with the real-time geographical location of the user (“the cameras 121 can detect moving objects in the user's periphery. The stereo cameras 121A and/or the cameras 121 continuously recognize objects in the environment”, [0041]; “The processor may determine identity of the nearby person using facial recognition based on data detected by the camera 121”.[0073]; “processing array 110 may then access a reference set of features of an object recognition reference model from an object recognition database stored in the memory 112 and then compare the extracted set of features with the reference set of features of the object recognition reference model”.[0127]; “processing array 110 includes at least one object recognition parameter to facilitate the recognition of the object”.[0130], “the processor analyzes data obtained using the camera based on the data obtained from the GPS”, [0199]; see also [0126-0135]),
at least one digital processor coupled to the at least one sensor and camera and configured to analyze data to determine an interest level of the user in the objects in the field of vision (“processing array 110 may receive … image data may be in the form of digital video”, [0142]; “The eyeglasses also include a processor connected to the IMU, the GPS unit and the at least one camera. The processor is adapted to recognize an object in the surrounding environment by analyzing the image data .. A processor is connected to the IMU, the GPS unit and the at least one camera and is adapted to recognize objects by analyzing image data based on the stored object data and inertial measurement data or location data. The processor is also adapted to determine a desirable event based on the object, previously determined user data, and a time. The processor is also adapted to determine a destination based on the determined desirable event and determine a navigation path for navigating the eyeglasses to the destination based on the determined destination, image data, and inertial measurement data or location data [see abstract and 0006]”). 
Moore doesn’t explicitly teach the processor configured to analyze a user’s eye movements and pupillary action to determine an interest level of the user in the objects in the field of vision, and at least one image projector with automatic retinal focusing coupled to the at least lens configured to project onto the retina superimposed digital information about the objects within the field of vision based on the user's interest.
Moore and Marggraff et al. are related as eyewear.
Marggraff teaches the processor configured to analyze a user’s eye movements and pupillary action to determine an interest level of the user in the objects in the field of vision (“processors communicating with the scene camera and eye tracking subsystem for tagging media images captured by the scene camera based at least in part on the eye tracking data” [0015]), and at least one image projector with automatic retinal focusing coupled to the at least lens configured to project onto the retina superimposed digital information about the objects within the field of vision based on the user's interest (“an eye tracking subsystem that projects a reference frame onto the eye and associates the projected reference frame with a second reference frame of a display for capturing eye tracking data of at least one eye of a user, and one or more processors communicating with the scene camera and eye tracking subsystem for tagging media images captured by the scene camera based at least in part on the eye tracking data”, [0015], “The processor may superimpose or otherwise simultaneously display the video signals in conjunction with the other sensed parameters to allow a physician or other individual to monitor and personally correlate these parameters to the user's behavior”, [0065], [0104-0105]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Moore to include a processor to analyze a user’s eye movements and pupillary action to determine an interest level of the user in the objects in the field of vision, and at least one image projector with automatic retinal focusing coupled to the at least lens configured to project onto the retina superimposed digital information about the objects within the field of vision based on the user's interest, as taught by Marggraff, for the predictable result of improving the apparatus by adding eye tracking system for capturing eye tracking data and a processor to analyze eye movements for verifying and controlling the eye function using the images captured by the scene camera based on the eye tracking data, as taught by Marggraff in [0015-0017].
Regarding claim 22, the wearable eyewear apparatus according to claim 21 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 21.
Moore further teaches the wearable eyewear apparatus for a user of claim 21, further comprising a gyroscope module coupled to the at least one lens configured to detect a position and direction of the user's head (The IMU 123 may comprise one or more of an accelerometer, a gyroscope, and/or a magnetometer, [0059]).
Regarding claim 23, the wearable eyewear apparatus according to claim 21 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 21. 
Moore further teaches the wearable eyewear apparatus for a user of claim 21, further comprising an audio alert speaker module (speaker 132 to provide appropriate haptic and audio feedback to the user, [0131]) coupled to the at least one lens configured for broadcasting audio sounds (provide the user with audio feedback) and verbal messages from a speaker integrated into the at least one lens (the present disclosure relates to eyeglasses which provides haptic and audio feedback based on various sensors and user input, [0002]; “eyeglasses 100 may verbally alert the user through the speakers 132”, [0061]; “eyeglasses 100 may then, via the interface array 130, provide feedback to the user, such as audio feedback that says, “time to go to lunch”.” [0220] also see [0211]).
Regarding claim 24, the wearable eyewear apparatus according to claim 21 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 21.
Moore further teaches the wearable eyewear apparatus for a user of claim 21, further comprising a voice activation module configured for projecting information about the object on the retina in response to voice commands from the user (the user may give a voice command, “Take me to building X in Y campus.” The eyeglasses 100 may then download a relevant map if not already stored, or may navigate based on perceived images from the stereo cameras 121A and the cameras 121. As the user follows the navigation commands from the eyeglasses 100, the user may walk by a coffee shop in the morning, and the eyeglasses 100 would recognize the coffee shop and the time of day, along with the user's habits, and appropriately alert the user. [0061]; The microphone 131 may be a microphone or other device capable of receiving sounds, such as voice activation/commands or other voice actions from the user, and may be integrated with or external to the eyeglasses 100, [0065], the user may give a voice command, “Take me to building X in Y campus.” The eyeglasses 100 may then download or retrieve from memory a relevant map, or may navigate based on perceived images from the camera 121. As the user follows the navigation commands from the eyeglasses 100, the user may walk by a coffee shop in the morning, and the eyeglasses 100 would recognize the coffee shop. [0212]).
Regarding claim 25, the wearable eyewear apparatus according to claim 21 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 21.
Moore teaches a system in communication with the processor 111 ([0170]).
Moore doesn’t explicitly teach for projecting onto the retina a predetermined user route.
Marggraff further teaches projector for projecting onto the retina a predetermined user route (“an eye tracking subsystem that projects a reference frame onto the eye and associates the projected reference frame with a second reference frame of a display for capturing eye tracking data of at least one eye of a user, and one or more processors communicating with the scene camera and eye tracking subsystem for tagging media images captured by the scene camera based at least in part on the eye tracking data”, [0015], [0065], [0104-0105]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Moore to include a processor to analyze a user’s eye movements, and at least one image projector with automatic retinal focusing coupled to the at least lens configured to project onto the retina, as taught by Marggraff, for the predictable result of improving the apparatus by adding eye tracking system and projector for capturing eye tracking data and a processor to analyze eye movements for verifying and controlling the eye function using the images captured by a camera based on the eye tracking data, as taught by Marggraff in [0015-0017]. 
Regarding claim 26, the wearable eyewear apparatus according to claim 21 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 21.
Marggraff further teaches the wearable eyewear apparatus for a user of claim 21, wherein the response data includes an analysis of pupil movements (“apparatus, systems, and methods for monitoring a human eye, e.g., for monitoring fatigue, purposeful communication, and/or controlling devices based upon movement of an eye, eyelid, and/or other components of the eye or eyes of a person”, [0004], “controlling a computing device based upon detected eye movement using any of the apparatus or systems”, [0119]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Moore in view of Marggraff by designing wherein the response data includes an analysis of pupil movements, as taught by Marggraff for the predictable result of improving the apparatus by controlling a computing device based on eye tracking system, as Marggraff teaches in [0119].
Regarding claim 28, Moore teaches a wearable eyewear apparatus for a user (refer to US 2016/0078278), comprising: 
at least one lens configured to be adjacent and in close proximity to an eye of the user (“a left lens, a right lens”, [0006], Figs. 1B-E); 
a location tracking module coupled to the at least one lens and configured to track user real-time user geographical location data (“eyeglasses also include a global positioning system (GPS) unit coupled to the eyeglasses and configured to detect location data corresponding to a location of the eyeglasses”, [0006], [0008]);
a motion detector sensing module (“sensor 125 may be one or more sensors which provide further information … The sensor 125 may be, for example, … a motion detector, or other sensor”, [0063]) coupled to the at least one lens and configured to detect user location and data comprising a general direction the lens is facing (“data received from the camera 121 and/or the sensor 125 may be identified by first estimating the motion of the eyeglasses 100 using the GPS 124, the IMU 123 or techniques such as visual odometry which allow estimation of the motion of a camera by tracking corner or blob features between two camera frames”.[0161]; “an IMU 123 is coupled to the platform and configured to detect inertial measurement data corresponding to a positioning, velocity, or acceleration of the intelligent navigation device. A GPS 124 is configured to detect location data corresponding to a location of the intelligent navigation device”, [0177])
an object recognition module having a database with objects (“the cameras 121 can detect moving objects in the user's periphery. The stereo cameras 121A and/or the cameras 121 continuously recognize objects in the environment”, [0041], wherein each object is associated with an object geographical location data, wherein the object recognition module is coupled to the location tracking module and motion detector sensing data and configured to associate the user real-time geographical location data and the motion detector sensing data with at least one specific object (“stereo cameras 121A and/or the cameras 121 continuously recognize objects in the environment”, [0041]; “The processor may determine identity of the nearby person using facial recognition based on data detected by the camera 121”.[0073]; “processing array 110 may then access a reference set of features of an object recognition reference model from an object recognition database stored in the memory 112 and then compare the extracted set of features with the reference set of features of the object recognition reference model”. [0127]; “processing array 110 includes at least one object recognition parameter to facilitate the recognition of the object.[0130], “the processor  analyzes data obtained using the camera  based on the data obtained from the GPS”  [0199], see [0126-0135]),
at least one sensor coupled to the at least one lens (“eyeglasses include a left lens, a right lens and an … sensor coupled to the eyeglasses”, [0006], The sensor 125 may be one or more sensors which provide further information about the environment in conjunction with the rest of the sensor array 120. The sensor 125 may be, for example, one or more of a temperature sensor, an air pressure sensor, a moisture or humidity sensor, a gas detector or other chemical sensor, a sound sensor, a pH sensor, a smoke detector, a metal detector, an actinometer, an altimeter, a depth gauge, a compass, a radiation sensor, a motion detector, or other sensor”, [0063])
at least one digital processor coupled to the lens module and configured to analyze data (A processor is connected to the IMU, the GPS unit and the at least one camera and is adapted to recognize objects by analyzing image data based on the stored object data and inertial measurement data or location data. The processor is also adapted to determine a desirable event based on the object, previously determined user data, and a time. The processor is also adapted to determine a destination based on the determined desirable event and determine a navigation path for navigating the eyeglasses to the destination based on the determined destination, image data, and inertial measurement data or location data”, [see abstract and 0006]).
Moore doesn’t explicitly teach the wearable eyewear comprising 
the lens is a contact lens, a contact lens module coupled to the contact lens and configured for projecting images on the retina, at least one sensor coupled to the at least one contact lens and configured to detect response data from a pupil and retina of the eye of the user when the at least one specific object is visually present within a field of vision of the user according to the motion detector sensing data and the user real-time geographical location data; at least one digital processor coupled to the contact lens module and configured to analyze a user's eye movements and pupillary action to determine an interest level of the user in the at least one specific object in the field of vision of the user, and at least one image projector with automatic retinal focusing coupled to the at least lens configured to project onto the retina superimposed digital information about the at least one specific object within the field of vision of the user based on the user's interest.
Moore and Marggraff et al. are related as eyewear.
Marggraff teaches a contact lens (“contact lenses and artificial retina are viable enhancements to the human visual system. The systems and methods herein are applicable to these modes … can now be incorporated into wearable and implanted devices”, [0011]),  
a contact lens module coupled to the contact lens and configured for projecting images on the retina (“an eye tracking subsystem that projects a reference frame onto the eye and associates the projected reference frame with a second reference frame of a display for capturing eye tracking data of at least one eye of a user, and one or more processors communicating with the scene camera and eye tracking subsystem for tagging media images captured by the scene camera based at least in part on the eye tracking data”, [0015]), 
at least one sensor coupled to the at least one contact lens and configured to detect response data from a pupil and retina of the eye of the user when the at least one specific object is visually present within a field of vision of the user according to the motion detector sensing data and the user real-time geographical location data (“an eye tracking subsystem that projects a reference frame onto the eye and associates the projected reference frame with a second reference frame of a display for capturing eye tracking data of at least one eye of a user, and one or more processors communicating with the scene camera and eye tracking subsystem for tagging media images captured by the scene camera based at least in part on the eye tracking data”, [0015]),
at least one digital processor coupled to the contact lens module and configured to analyze a user's eye movements and pupillary action to determine an interest level of the user in the at least one specific object in the field of vision of the user, and at least one image projector with automatic retinal focusing coupled to the at least lens configured to project onto the retina superimposed digital information about the at least one specific object within the field of vision of the user based on the user's interest (“processors communicating with the scene camera and eye tracking subsystem for tagging media images captured by the scene camera based at least in part on the eye tracking data” [0015]; “The processor may superimpose or otherwise simultaneously display the video signals in conjunction with the other sensed parameters to allow a physician or other individual to monitor and personally correlate these parameters to the user's behavior”, [0065], [0104-0105]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Moore in view of Marggraff to use a contact lens, the lens module coupled to the contact lens and configured for projecting images on the retina, a sensor coupled to the at least one contact lens and configured to detect response data from a pupil and retina of the eye of the user when the at least one specific object is visually present within a field of vision of the user according to the motion detector sensing data and the user real-time geographical location data; at least one digital processor coupled to the contact lens module and configured to analyze a user's eye movements and pupillary action to determine an interest level of the user in the at least one specific object in the field of vision of the user, and at least one image projector with automatic retinal focusing coupled to the at least lens configured to project onto the retina superimposed digital information about the at least one specific object within the field of vision of the user based on the user's interest, as taught by Marggraff for the predictable result of improving the apparatus by implanting the features with a contact lens, and by adding eye tracking system for capturing eye tracking data and a processor to analyze eye movements for verifying and controlling the eye function using the images captured by the scene camera based on the eye tracking data, as taught by Marggraff in [0015-0017].
Regarding claim 29, the wearable eyewear apparatus according to claim 28 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 28.
Moore further teaches the wearable eyewear apparatus for a user of claim 21, further comprising a gyroscope module coupled to the at least one lens configured to detect the user's head in a position (The IMU 123 may comprise one or more of an accelerometer, a gyroscope, and/or a magnetometer, [0059]).
Regarding claim 30, the wearable eyewear apparatus according to claim 21 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 21.
Moore further teaches a projection system in communication with the processor 111 ([0170]).
Marggraff teaches projector for projecting onto the retina a predetermined user route (“a pair of conventional glasses provided with a clip-on projector that produce an image … projected onto a user's retinas”, [0030]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Moore in view of Miyazaki to include projector for projecting onto the retina a predetermined user as taught by Parker for the predictable result of improving the apparatus by adding technique for examining sensations of a person's vestibular system as taught by Parker in [0013].
Regarding claim 31, the wearable eyewear apparatus according to claim 28 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 28.
Moore further teaches the wearable eyewear apparatus for a user of claim 28, further comprising a voice activation module configured for projecting information about the object on the retina in response to voice commands from the user (the user may give a voice command, “Take me to building X in Y campus.” The eyeglasses 100 may then download a relevant map if not already stored, or may navigate based on perceived images from the stereo cameras 121A and the cameras 121. As the user follows the navigation commands from the eyeglasses 100, the user may walk by a coffee shop in the morning, and the eyeglasses 100 would recognize the coffee shop and the time of day, along with the user's habits, and appropriately alert the user. [0061]; The microphone 131 may be a microphone or other device capable of receiving sounds, such as voice activation/commands or other voice actions from the user, and may be integrated with or external to the eyeglasses 100, [0065], the user may give a voice command, “Take me to building X in Y campus.” The eyeglasses 100 may then download or retrieve from memory a relevant map, or may navigate based on perceived images from the camera 121. As the user follows the navigation commands from the eyeglasses 100, the user may walk by a coffee shop in the morning, and the eyeglasses 100 would recognize the coffee shop. [0212]).
Regarding claim 32, the wearable eyewear apparatus according to claim 28 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 28.
Moore further teaches wherein the location tracking module includes GPS location data, IP location data and WIFI location data (“The eyeglasses include a left lens, a right lens and an inertial measurement unit (IMU) sensor coupled to the eyeglasses and configured to detect inertial measurement data corresponding to a positioning, velocity, or acceleration of the eyeglasses. The eyeglasses also include a global positioning system (GPS) unit coupled to the eyeglasses and configured to detect location data corresponding to a location of the eyeglasses”, [0006]., “The communication may be established, for example, by connecting the eyeglasses to a cellular device via the antenna 142 and/or the I/O port 143. After the connection is established, the eyeglasses 100 may cause the cellular device to place a video call or a voice call to the requested person or institution. The microphone 131 of the eyeglasses 100 may act as the microphone for the cellular device and the speaker 132 of the eyeglasses 100 may act as the speaker of the cellular device. Once the communication is established, the user may communicate with the requested person and provide information. The eyeglasses 100 may also provide information to a device on the other end of the communication, such as any data associated with the danger, any location data, etc. Any information may also be communicated via a Wi-Fi, Bluetooth, etc. element of the eyeglasses 100. For example, the eyeglasses 100 may establish a VoIP connection via Wi-Fi”, [0229]).
Regarding claim 33, the wearable eyewear apparatus according to claim 28 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 28.
Moore teaches face recognition processing module coupled to the at least one lens configured for identifying a person and superimposing information about the person on the retina (“The processor may determine identity of the nearby person using facial recognition based on data detected by the camera 121”.[0073], “the eyeglasses 100 may detect image data including facial recognition data”, [0176], when the detected speech regarding an outfit of the user, facial recognition data regarding the user being indecisive or wondering about what to wear, and/or perceived action of a user in front of a mirror indicate that the user needs fashion advice from another person”, [0182]).
Regarding claim 35, Moore teaches a wearable eyewear apparatus for a user (refer to US 2016/0078278), comprising: 
at least one lens configured to be adjacent and in close proximity to an eye of the user (“a left lens, a right lens”, [0006], Figs. 1B-E);
a location tracking module coupled to the at least one lens and configured to track user real-time user geographical location data (“eyeglasses also include a global positioning system (GPS) unit coupled to the eyeglasses and configured to detect location data corresponding to a location of the eyeglasses”, [0006]); 
a motion detector sensing module (sensor 125 may be one or more sensors which provide further information … The sensor 125 may be, for example, … a motion detector, or other sensor) coupled to the at least one lens and configured to determine motion detector sensing data comprising a general direction the lens is facing (data received from the camera 121 and/or the sensor 125 may be identified by first estimating the motion of the eyeglasses 100 using the GPS 124, the IMU 123 or techniques such as visual odometry which allow estimation of the motion of a camera by tracking corner or blob features between two camera frames.[0161]; an IMU 123 is coupled to the platform and configured to detect inertial measurement data corresponding to a positioning, velocity, or acceleration of the intelligent navigation device. A GPS 124 is configured to detect location data corresponding to a location of the intelligent navigation device, [0177]); 
a camera coupled to the at least one lens and configured to capture objects that are visually present within a field of vision of the user (“The eyeglasses also include at least one camera positioned on at least one of the left lens or the right lens and coupled to the eyeglasses, the at least one camera is configured to detect image data corresponding to a surrounding environment of the eyeglasses”, [0006]); 
an object recognition module coupled to an object database of known specific objects, the location tracking module, the motion detector sensing module and the camera and configured to associate the user real-time geographical location data, the motion detector sensing data and the captured objects with at least one specific object of the object database (“the cameras 121 can detect moving objects in the user's periphery. The stereo cameras 121A and/or the cameras 121 continuously recognize objects in the environment”, [0041]. “The processor may determine identity of the nearby person using facial recognition based on data detected by the camera 121”.[0073]; “processing array 110 may then access a reference set of features of an object recognition reference model from an object recognition database stored in the memory 112 and then compare the extracted set of features with the reference set of features of the object recognition reference model”.[0127]; “ processing array 110 includes at least one object recognition parameter to facilitate the recognition of the object”.[0130], see [0126-0135], “detection of a person, living being, and/or a dynamic object may be performed by looking for changes in data detected by the camera 121 and/or the sensor 125. Changes in data received from the camera 121 and/or the sensor 125 may be identified by first estimating the motion of the eyeglasses 100 using the GPS 124, the IMU 123 or techniques such as visual odometry which allow estimation of the motion of a camera by tracking corner or blob features”, [0161]), 
at least one digital processor coupled to the lens module (processing array 110 may receive … image data … image data may be in the form of digital video, [0142], see Fig. 1c, processor 111 and lens 150/152 , [0037-0039]).
processor configured to analyze the detected response data (A processor is connected to the IMU, the GPS unit and the at least one camera and is adapted to recognize objects by analyzing image data …. The processor is also adapted to determine a desirable event based on the object, previously determined user data, and a time, [see abstract and 0006]).
Moore doesn’t explicitly teach the wearable eyewear comprising 
a lens is a contact lens, 
at least one sensor coupled to the at least one contact lens and configured to detect response data from a pupil and retina of the eye of the user when the at least one specific object is visually present within a field of vision of the user according to the camera, the motion detector sensing data and the user real-time geographical location data; 
at least one digital processor coupled to the contact lens module and configured to analyze a user's eye movements and pupillary action to determine an interest level of the user in the at least one specific objects in the field of vision of the user; wherein the contact lens module is further configured to project at least one advertisement image on the retina in response to the user's interest level; and 
at least one image projector with automatic retinal focusing coupled to the at least lens configured to project onto the retina superimposed digital information about the at least one specific object within the field of vision of the user based on the user's interest .
Moore and Marggraff et al. are related as eyewear.
Marggraff teaches a contact lens (“contact lenses and artificial retina are viable enhancements to the human visual system. The systems and methods herein are applicable to these modes … can now be incorporated into wearable and implanted devices”, [0011]),  
at least one sensor coupled to the at least one contact lens and configured to detect response data from a pupil and retina of the eye of the user when the at least one specific object is visually present within a field of vision of the user according to the motion detector sensing data and the user real-time geographical location data (“an eye tracking subsystem that projects a reference frame onto the eye and associates the projected reference frame with a second reference frame of a display for capturing eye tracking data of at least one eye of a user, and one or more processors communicating with the scene camera and eye tracking subsystem for tagging media images captured by the scene camera based at least in part on the eye tracking data”, [0015]),
at least one digital processor coupled to the contact lens module and configured to analyze a user's eye movements and pupillary action to determine an interest level of the user in the at least one specific object in the field of vision of the user, and at least one image projector with automatic retinal focusing coupled to the at least lens configured to project onto the retina superimposed digital information about the at least one specific object within the field of vision of the user based on the user's interest (“processors communicating with the scene camera and eye tracking subsystem for tagging media images captured by the scene camera based at least in part on the eye tracking data” [0015]; “The processor may superimpose or otherwise simultaneously display the video signals in conjunction with the other sensed parameters to allow a physician or other individual to monitor and personally correlate these parameters to the user's behavior”, [0065], [0104-0105]).
and at least one image projector with automatic retinal focusing coupled to the at least lens configured to project onto the retina superimposed digital information about the at least one specific object within the field of vision of the user based on the user's interest (“processors communicating with the scene camera and eye tracking subsystem for tagging media images captured by the scene camera based at least in part on the eye tracking data” [0015]; “The processor may superimpose or otherwise simultaneously display the video signals in conjunction with the other sensed parameters to allow a physician or other individual to monitor and personally correlate these parameters to the user's behavior”, [0065], [0104-0105]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Moore to use a contact lens, the lens module coupled to the contact lens and configured for projecting images on the retina, a sensor coupled to the at least one contact lens and configured to detect response data from a pupil and retina of the eye of the user when the at least one specific object is visually present within a field of vision of the user according to the motion detector sensing data and the user real-time geographical location data; at least one digital processor coupled to the contact lens module and configured to analyze a user's eye movements and pupillary action to determine an interest level of the user in the at least one specific object in the field of vision of the user, and at least one image projector with automatic retinal focusing coupled to the at least lens configured to project onto the retina superimposed digital information about the at least one specific object within the field of vision of the user based on the user's interest, as taught by Marggraff for the predictable result of improving the apparatus by implanting the features with a contact lens and by adding eye tracking system for capturing eye tracking data and a processor to analyze eye movements for verifying and controlling the eye function using the images captured by the scene camera based on the eye tracking data, as taught by Marggraff in [0015-0017].
Regarding claim 36, the wearable eyewear apparatus according to claim 35 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 35.
Moore further teaches the wearable eyewear apparatus for a user of claim 35, further comprising a gyroscope module coupled the at least one lens configured to detect the driver's head tilted in a position for a period of time (“The IMU 123 may comprise one or more of an accelerometer, a gyroscope, and/or a magnetometer. The GPS 124 may be one or more GPS units. The IMU 123 and/or the GPS 124 may be utilized to determine the location and/or positioning of the user and/or the eyeglasses 100”, [0059]).
Regarding claim 37, the wearable eyewear apparatus according to claim 35 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 35.
Moore further teaches the wearable eyewear apparatus for a user of claim 28, further comprising a voice activation module configured for projecting information about the object on the retina in response to voice commands from the user (the user may give a voice command, “Take me to building X in Y campus.” The eyeglasses 100 may then download a relevant map if not already stored, or may navigate based on perceived images from the stereo cameras 121A and the cameras 121. As the user follows the navigation commands from the eyeglasses 100, the user may walk by a coffee shop in the morning, and the eyeglasses 100 would recognize the coffee shop and the time of day, along with the user's habits, and appropriately alert the user. [0061]; The microphone 131 may be a microphone or other device capable of receiving sounds, such as voice activation/commands or other voice actions from the user, and may be integrated with or external to the eyeglasses 100, [0065], the user may give a voice command, “Take me to building X in Y campus.” The eyeglasses 100 may then download or retrieve from memory a relevant map, or may navigate based on perceived images from the camera 121. As the user follows the navigation commands from the eyeglasses 100, the user may walk by a coffee shop in the morning, and the eyeglasses 100 would recognize the coffee shop. [0212]).
Regarding claim 38, the wearable eyewear apparatus according to claim 35 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 35.
Moore further teaches the wearable eyewear apparatus for a user of claim 35, further comprising a projector coupled to the at least one lens configured for superimposing onto the retina images and digital information about objects of interest of the user including advertisements superimposed in the user's field of vision wherein an ad includes discounts, advertiser goods and services and driving directions to the advertised location the user may follow the directions to the advertised location (“The processor may determine identity of the nearby person using facial recognition based on data detected by the camera 121”.[0073], “the eyeglasses 100 may detect image data including facial recognition data”, [0176], when the detected speech regarding an outfit of the user, facial recognition data regarding the user being indecisive or wondering about what to wear, and/or perceived action of a user in front of a mirror indicate that the user needs fashion advice from another person”, [0182]).
Regarding claim 39, the wearable eyewear apparatus according to claim 35 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 35.
Moore further teaches the wearable eyewear apparatus for a user of claim 35, further comprising an image processor module coupled to the camera module configured for analyzing the pupillary responses and eye movements (Fig. 1A shows image processor module 111 coupled to the camera module 121 configured for analyzing the movements using GPS [0006-0007] ).
Marggraff further teaches analyzing the pupillary responses and eye movements (The eye movement tracking means detects the movement direction of the pupils, [abstract] and [col.4, line 39 to col. 4. Line 6]).	
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Moore in view of Miyazaki and Parker to include an image processor module coupled to the camera module configured for analyzing the pupillary responses and eye movements as taught by Miyazaki for the predictable result of projecting retina for tracking the movement direction of pupils based on the tracking result as taught by Miyazaki in [col. 3, lines 45-50].
Regarding claim 40, the wearable eyewear apparatus according to claim 35 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 35.
 Marggraff teaches superimposed digital information (“The processor may superimpose or otherwise simultaneously display the video signals in conjunction with the other sensed parameters”, [0065], [0104-0105]).
Moore teaches the digital information “to aid in environmental awareness and navigate safely” [0055] and “providing social and environmental awareness provide several advantages … the selection and placement of outputs has been optimized in order to provide information to the user in a more integrated and easier to understand fashion”, [0032], Additionally, the eyeglasses can continuously observe the user and his surroundings as well as store preference information, such as calendars and schedules, and access remote databases. the eyeglasses can proactively provide feedback to the user. Proactive functions can, for example, remind a user where he should be, inform the user of the name of a person he is speaking with, warn the user when the user may be approaching a hazardous situation, etc. This is advantageous over the state of the art because the user of the eyeglasses can be provided information without having to request it. This can result in the user being provided feedback that he may not have known he could receive. Additionally, it allows the user to receive feedback without wasting extra time or effort. In some circumstances, this proactive feedback can prevent potential embarrassment for the user …”, [0033-0035], or the information can be “descriptions of surrounding structures/elements”, [00176], [0206] or “Additional data and points of interest can be downloaded and/or uploaded to mobile devices and other devices, social networks”, [0206])
Although Moore doesn’t explicitly teach the digital information is at least one specific object includes restaurant information , operational and promotional information, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Moore in view of Marggraff to select digital information about a restaurant information or promotional information for the predictable result of adding an advantage of searching a restaurant information from the surroundings area, as taught by Moore in [0206].

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. in view of Miyazaki et al. as applied to claims 1 and 28, and further in view of Ritchey et al. (US 2013/0063550, of record).

Regarding claim 27, the wearable eyewear apparatus according to claim 21 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 21. Moore in view of Marggraff doesn’t explicitly teach the wearable eyewear apparatus for a user of claim 21, wherein the response data includes an analysis of pupil dilation.
Moore and Ritchey are related as body sensor, processing, and display apparatus. 
	Ritchey teaches the response data includes an analysis of pupil dilation (a response may include data indicative of at least one of a person's gaze, attention, gaze dwell time, facial movements, eye movements, pupil dilation, physiological parameters  [0030]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Moore in view of Marggraff to receive the response data including an analysis of pupil dilation, as taught by Ritchey for the predictable result of improving the apparatus for identifying correlations between the historical database and current data as the user moves as Ritchey teaches in abstract. 
Regarding claim 34, the wearable eyewear apparatus according to claim 28 is rejected (see above).
Moore in view of Marggraff teaches the wearable eyewear apparatus according to claim 28.
Marggraff teaches the wearable eyewear apparatus for a user of claim 28, wherein the response data includes an analysis of pupil movements (“processors communicating with the scene camera and eye tracking subsystem for tagging media images captured by the scene camera based at least in part on the eye tracking data” [0015]),
Moore in view of Marggraff doesn’t explicitly teach the wearable eyewear apparatus for a user wherein the response data includes an analysis of pupil dilation.
Moore and Ritchey are related as body sensor, processing, and display apparatus. 
	Ritchey teaches the response data includes an analysis of pupil dilation (a response may include data indicative of at least one of a person's gaze, attention, gaze dwell time, facial movements, eye movements, pupil dilation, physiological parameters  [0030]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Moore in view of Marggraff to receive the response data including an analysis of pupil dilation, as taught by Ritchey for the predictable result of improving the system for identifying correlations between the historical database and current data as the user moves as Ritchey teaches in abstract. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872